Citation Nr: 1711224	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.Galante, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a September 2013 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In December 2014, the Board denied service connection for a low back disability.  The Veteran timely appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Memorandum Decision, the Court vacated the Board's December 2014 decision and remanded the matter for adjudication consistent with the Court's decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In its June 2016 Memorandum Decision, the Court held that the April 2012 VA spine examination was inadequate because the examiner's findings were based on three factually inaccurate premises.  First, the Court held that it was error for the examiner to presume the Veteran's in-service back injury was insignificant simply because he was not placed on light duty, especially in light of later testimony where the Veteran indicated that his in-service injury resulted in three to four days of total bed rest.  Second, the Court observed that the examiner's negative opinion was influenced by the erroneous conclusion that the Veteran had not sought treatment for his lower back over the past twenty years.  The Court held that the examiner failed to give appropriate consideration to the Veteran's subsequent lay testimony that he was treated by a chiropractor for low back pain in the late 1970s.  Lastly, the Court found error with the examiner's statement that the Veteran worked "easily" at his job involving standing and walking, considering the examiner's report did not contain any description of the Veteran's work history or the physical demands of his past employment.  For these reasons, the Court deemed the April 2012 VA spine examination inadequate, and not competent evidence upon which to decide the Veteran's claim.

Next, the Court held that the Board's reasons and bases for denying the Veteran's claim were insufficient.  The Court found error in the Board's unexplained discounting of the Veteran's testimony that following service he continued to have back pain.  Likewise, the Board's statement that the Veteran was employed in a job "that should have exacerbated his back condition" was unsupported by record evidence and amounted to an impermissible medical determination outside the Board's competency and in violation of Colvin v. Derwinski, 1 Vet.App. 171 (1991).  The Court also found that the Board incorrectly stated that the Veteran did not take time off of work due to back pain, despite statements in his Notice of Disagreement indicating he self-treated his back with pain medication and occasionally took off work due to back pain.  The Court vacated the Board's December 2014 decision and remanded the case for further proceedings and readjudication consistent with its holdings. 

In light of the Court's June 2016 Memorandum Decision, a remand is necessary to obtain an adequate VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records from Baton Rouge/New Orleans dated from 2008 to the present.

2.  Only AFTER obtaining any VA treatment records that exist, then schedule a new VA examination to assist in establishing the etiology of the Veteran's current low back disability.  After reviewing the Veteran's claims file including service treatment records, post service medical records, lay statements, and testimony, as well as a complete copy of this remand, the examiner must answer the following inquiry:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back disability began in or is otherwise etiologically related to his service, to include his May 1974 in-service back injury?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made. 

In formulating a conclusion, the examiner is requested to give careful consideration to the Veteran's lay statements and testimony.  Particular attention should be afforded to the Veteran's statements and testimony that (1) his May 1974 in-service back injury resulted in three to four days of total bed rest; (2) he treated with a chiropractor in the late 1970s for low back pain; (3) his post service employment was "more moderate" and sedentary than his job in the Navy; and (4) his current back disability has resulted in occasional time off of work due to pain. 

3.  After obtaining an adequate medical examination, readjudicate the issues remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




